
	
		II
		112th CONGRESS
		1st Session
		S. 460
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Risch (for himself,
			 Mr. Coburn, Mr.
			 DeMint, Mr. Lee, and
			 Mr. Johnson of Wisconsin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the Secretary of Education from promulgating
		  or enforcing regulations or guidance regarding gainful
		  employment.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Education for All Act of
			 2011.
		2.Gainful
			 EmploymentNotwithstanding any
			 other provision of law, the Secretary of Education may not use any Federal
			 funds to—
			(1)implement,
			 administer, or enforce the final regulations on Program Integrity:
			 Gainful Employment—New Programs published by the Department of
			 Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66665 et
			 seq.);
			(2)issue a final
			 rule or otherwise implement the proposed rule on Program Integrity:
			 Gainful Employment published by the Department of Education on July 26,
			 2010 (75 Fed. Reg. 43616 et seq.);
			(3)implement,
			 administer, or enforce section 668.6 of title 34, Code of Federal Regulations,
			 (relating to gainful employment), as amended by the final regulations published
			 by the Department of Education in the Federal Register on October 29, 2010 (75
			 Fed Reg. 66832 et seq.); or
			(4)promulgate or
			 enforce any new regulation or rule with respect to the definition or
			 application of the term gainful employment under the Higher
			 Education Act of 1965 on or after the date of enactment of this Act.
			
